DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a non-final Office action responsive to the reply filed on 04/20/2021.

Claims 1-5 have been canceled. 
Claims 6-16 were added. 
Claims 6-16 are pending.
Amended specification was filed for entry.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

Specification

The abstract of the disclosure is objected to because the phrase “The invention” should be avoided. It is suggested, for example, to change the phrase ‘The invention relates to the use” to - - A use--. Correction is required. See MPEP § 608.01 (b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph
on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The invention,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,”
should be avoided.


On page 2, “5,93,278” should be - - 5,893,278 - -.
Appropriate correction is required.

Election/Restrictions

Newly submitted claims 6-13 have been directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The original filed claims are directed to product claims of an ornamental earing backing and have been examined thus far and therefore have been constructively elected by original presentation for prosecution on the merits.  New claims 6-13 directed to a method of fastening an earring that is independent or distinct from the invention originally claimed.
The inventions are independent or distinct, each from the other because:
Inventions corresponding to claims 14-16 and claims 6-13 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as the product being used as a bouncy ball for sporting games or as a toy for children.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-13 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections

Claim 14 is objected to because of the following informalities:
Claim 14, line 6 “the entire surface area” should be - - an entire surface area - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stingley (US Patent No. 3,241,834), in view of Ventura et al. (US Patent No. 4,598,909).
Regarding claim 14, Stingley discloses an earring backing, said earring backing used for fastening an earring to a person's earlobe, said earring backing comprising, 
an elastomer, said elastomer having a hardness of between 10 shore A to 90 shore A, (rubber ball made of polybutadiene, see Col. 1, lines 56-59)
said earring backing having a shape, said shape having a surface or surfaces (see Fig. 1), 
said earring backing configured to grip and retain an earring post of the earring (it is capable to grip and retain an earring post of the earring, see Fig. 1), 
wherein the entire surface area of said surface or surfaces is exposed such that any point on the surface or surfaces of said earring backing being available to be penetrated by the earring post, whereby the earring post is gripped and retained by said earring backing ( it is capable to be penetrated by the earring post, gripped and retained, see Fig. 1).  
Stingley does not disclose the elastomer having a hardness of between 10 shore A to 90 shore A.  However Ventura et al. teaches a core ball made of rubber/polybutadiene with a hardness of between 10 shore A to 90 shore A (see Col. 5, lines 50-53).  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 15, Stingley discloses the claimed invention except for the hardness of the elastomer is between 20 shore A to 40 shore A.  However Ventura et al. teaches a core ball made of rubber/polybutadiene the hardness of 40 shore A (see Col. 5, lines 50-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a ball with a hardness of 40 shore A, in order to order to obtain the general or overall properties, particularly the rebound factor thereof.
Regarding claim 16, Stingley discloses, wherein the shape of the backing consisting any one of a sphere, a square, a rectangle, and a rhombus (see Fig. 1).  

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 08/06/2021, with respect to the recited new matter limitation “any point” from claim 6 have been fully considered and are persuasive.
Applicant’s arguments about the diameters and shape from claims 10-13 and 16; the composition of the ornamental earing backing from claim 7; and the hardness ranges from claims 8, 9 and 15 have been fully considered and are persuasive.
Applicant’s arguments regarding claim 6-13 have been directed to an invention that is independent or distinct from the invention originally claimed, therefore have been withdrawn from consideration as being directed to a non-elected invention.  
Applicant’s arguments with respect to claim 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Comment
In view of applicant’s amendments to the specification and claims submitted in the reply filed on 04/20/2021, the objections to the specification indicated in the prior Office action have been withdrawn.  The claim rejections under 35 USC § 112 & 102 indicated in the prior Office action have been withdrawn.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/Robert Sandy/Primary Examiner, Art Unit 3677